Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 16, 1977, convicting him of robbery in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The People concede that a new trial is warranted in this case. On the codefendant’s appeal from his judgment of conviction, following a joint trial with the defendant, this court determined that he had not been afforded a fair and impartial trial (People v Rivera, 62 AD2d 1005). Hopkins, J. P., Martuscello, Latham and Hawkins, JJ., concur.